Per Curiam.
Both plaintiffs worked for the Detroit Free Press. Plaintiff Sherman Gibson was injured in a roll-over accident while he was driving a Jeep CJ-7 during the course of his employment in Missaukee County. About one week later, his wife Judith Gibson was also injured in a rollover accident while driving a Jeep CJ-7 during the course of her employment in Wexford County. The plaintiffs filed separate products liability actions against defendants in the Wexford Circuit Court. The suit filed by Sherman Gibson was transferred to the Missaukee Circuit Court. Travelers Insurance Company and the Second Injury Fund paid worker’s compensation benefits to plaintiffs for medical expenses and wage loss. Each insurance company intervened in both lawsuits, claiming a lien on any recovery or settlement proceeds. The cases eventually were settled by the parties. Travelers appeals as of right two orders entered by the circuit courts that limited its reimbursement right to the amounts recoverable under the no-fault act. We affirm.
It is established that a worker’s compensation insurance carrier’s statutory right of reimbursement under the Worker’s Disability Compensation Act is limited to the reimbursement that a no-fault insurance carrier is entitled to under the no-fault act, MCL 500.3116; MSA 24.13116, when an *472employee is injured in a motor vehicle during the course of employment. Bialochowski v Cross Concrete Pumping Co, 428 Mich 219; 407 NW2d 355 (1987); Great American Ins Co v Queen, 410 Mich 73; 300 NW2d 895 (1980); Ryan v Ford Motor Co, 141 Mich App 762; 368 NW2d 266 (1985). The fact that the settlements were based on a products liability action does not affect this limitation. Id. at 768-769. Accordingly, the circuit courts did not err in limiting Travelers’ reimbursement right.
Affirmed.